                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:18-cv-01042-RGK-MAA                                            Date: February 5, 2019
Title      Rollen vs. Spearman


Present: The Honorable:       MARIA A. AUDERO, U.S. Magistrate Judge


                    Cheryl Wynn                                            N/A
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                      N/A                                                  N/A

Proceedings (In Chambers):             Order to Show Cause regarding Petitioner’s Failure to File
                                       Status Report

       On November 15, 2018, the Court issued an order granting Petitioner’s motion for a Rhines
stay and ordered Petitioner to file a status report every thirty (30) days, providing the Court with an
update on the progress of his habeas petition in the California courts. (“Order,” ECF No. 18.) Over
30 days have elapsed since the previous report was constructively filed on December 20, 2018.

         Accordingly, Petitioner is Ordered to Show Cause within fourteen (14) days after service
of this Order why the Court should not dismiss this action without prejudice for failure to prosecute
and failure to comply with the Court’s Order. Petitioner may discharge this Order to Show Cause by
filing the requisite status report.

        Following Petitioner’s response to this Order to Show Cause, Petitioner shall file further
status reports every sixty (60) days. Additionally, within seven (7) days after receipt of any ruling
of the California courts on the merits of his petition, Petitioner shall lodge notice of such ruling with
this Court, indicating the deciding court, the case number, and the disposition. Requests for
extensions of time will be granted only upon a showing of good cause.

       Petitioner’s failure to timely comply with this Order will result in a recommendation
that this action be dismissed without prejudice for failure to prosecute and failure to follow
court orders.

It is so ordered.
                                                                                                cw
                                                                                       Initials of Preparer



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
